       Case 2:17-cv-10022-SM-MBN Document 67 Filed 02/08/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


CARLOS TORRES, on behalf of                                 CIVIL ACTION NO. 17-10022
himself and other persons similarly situated,

       Plaintiff,
                                                            JUDGE SUSIE MORGAN
v.

INTELIQUENT, INC., ET AL.                                   MAG. JUDGE MICHAEL NORTH

       Defendants.


                     JOINT MOTION TO DISMISS WITH PREJUDICE

       Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff, CARLOS

TORRES (“Plaintiff”), and Defendant PREMIER AUTOMOTIVE, LLC (“Premier”) jointly

move this Court to dismiss any and all claims pleaded by Plaintiff against Premier, in this

lawsuit, with prejudice and with each party to bear its or his own costs.

                                                Respectfully submitted,


  /s/ Roberto Luis Costales                           /s/ James M. Garner
ROBERT LUIS COSTALES (# 33696)                      JAMES M. GARNER, T.A. (# 19589)
WILLIAM H. BEAUMONT (# 33005)                       JOSHUA S. FORCE (# 21975)
EMILY A. WESTERMEIER (# 37294)                      MATTHEW M. COMAN (# 23613)
JONATHAN MILLE KIRKLAND (# 37937)                   ASHELY G. COKER (# 30446)
BEAUMONT COSTALES LLC                               SHER GARNER CAHILL RICHTER
3801 Canal Street, Suite 207                        KLEIN & HILBERT, L.L.C.
New Orleans, Louisiana 70119                        909 Poydras Street, Twenty-Eighth Floor
Telephone:    (504) 534-5005                        New Orleans, Louisiana 70112
                                                    Telephone:    (504) 299-2100
Attorneys for Plaintiff                             Facsimile:    (504) 299-2300
CARLOS TORRES
                                                    Attorneys for Defendant
                                                    PREMIER AUTOMOTIVE, LLC
